Citation Nr: 0710261	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a December 27, 1983 rating decision which denied 
entitlement to service connection for a right knee condition.  

2.  Entitlement to an increased rating from an original grant 
of service connection for degenerative joint disease of the 
right knee, rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.   

In June 2004, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran has not alleged an error of fact or law in 
the December 27, 1983 RO rating decision which denied service 
connection for a right knee condition, that compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different; the 
decision was consistent with, and supported by, the evidence 
then of record, and correctly applied the statutory and 
regulatory provisions extant at the time.

3.  Degenerative joint disease of the right knee is 
manifested by range of motion of greater than 60 degrees, 
normal extension, with pain in the knee attributed to some 
strain of the medial collateral ligament and possibly some 
tendonitis or bursitis, with no greater than mild recurrent 
subluxation or instability.

CONCLUSIONS OF LAW

1.  The December 27, 1983, rating decision denying 
entitlement to service connection for a right knee condition 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  The schedular criteria for a rating greater than 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error in the December 27, 1983 Rating 
Action

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to motions for revision of a Board decision on the 
grounds of CUE.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court indicated that the VCAA, with its expanded 
duties, was potentially applicable to a great number of 
claims, but it found that the VCAA was not applicable to the 
claimant's allegations of CUE.

Entitlement to service connection a right knee disorder was 
denied in an unappealed rating decision dated December 27, 
1983 by the RO in Houston, Texas.  The veteran has claimed 
that the decision is the product of CUE.  

§ 20.1403   Rule 1403. What constitutes clear and 
unmistakable error; what does not.
(a) General. Clear and unmistakable error is a 
very specific and rare kind of error. It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.
(b) Record to be reviewed -(1) General. Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.
(2) Special rule for Board decisions issued on or 
after July 21, 1992. For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.
(c) Errors that constitute clear and unmistakable 
error. To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made. If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.
(d) Examples of situations that are not clear and 
unmistakable error -(1) Changed diagnosis. A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.
(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist.
(3) Evaluation of evidence. A disagreement as to 
how the facts were weighed or evaluated.
(e) Change in interpretation. Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.
38 U.S.C. 501(a), 7111;  38 C.F.R. § 20.1403 
(2006)

In determining whether the December 1983 rating decision was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

Following written notification of the December 27, 1983 
decision, the veteran did not perfect an appeal to the 
decisions; therefore, the decision became final as to the 
evidence then before the RO.  See 38 U.S.C.A. § 7105; see 
also 38 C.F.R. §§ 20.302, 20.1103.  Under the provisions of 
38 C.F.R. § 3.105(a), previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed and 
amended. 

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12  
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" language 
in Russell.  A disagreement with how the RO evaluated the 
facts is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

In order to find CUE in the December 1983 RO decision, it 
must be concluded that the evidence of record at that time 
was such that the only possible conclusion based on that 
evidence was that a higher rating was warranted.  CUE 
requires that the error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  

With regard to the December 1983 rating decision, the veteran 
argues, in essence, after he filed his claim for service 
connection for a right knee condition in July 1983 he claims 
that he was told that his service medical records had been 
destroyed in a fire, and, consequently, he did not pursue the 
matter.  Records associated with the claims folder do not 
include any notification to the veteran by VA that his 
records had been destroyed.  

However, the record demonstrates that the veteran's service 
medical records were date stamp received by the RO on 
December 12, 1983, i.e. prior to the adverse rating decision 
several weeks later.  Although the service medical records 
show treatment for a right knee during service, the veteran's 
separation examination of May 6, 1983 was actually negative 
for any pertinent knee abnormality.  Moreover, the associated 
report of medical history prepared by the veteran upon his 
separation from military service did not report any knee 
complaints.  The December 27, 1983 rating decision reports 
several references to service medical records.  The adverse 
rating decision pertaining to the right knee was based on the 
absence of any right knee disability shown on the veteran's 
separation from service. 

The record does not support the contention that the veteran 
was informed that his service medical records had been 
destroyed.  The veteran's allegations, even if true, would 
not support a finding of CUE in the decision under 
consideration.  In its Statement of Accredited 
Representative, the veteran's representative further urges 
that a VA C&P examination should have been afforded prior to 
the December 1983 determination.  Even if true, such would 
amount to no more than a breach of the duty to assist.  Any 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey, 6 Vet. App. at 
383.  In light of the foregoing, the matter comes down to 
whether the separation examination was more probative than 
earlier findings during service, i.e. how the evidence was 
weighed.  As noted above, how evidence is weighed also cannot 
form a basis for CUE.  See Russell at 313-4.

The veteran has not alleged an error of fact or law in the 
December 27, 1983 RO rating decision that compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different.  Inasmuch 
as the veteran has failed to establish, without debate, that 
the correct facts, as they were then known, were not before 
the RO; that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; or that, but for  any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
December 1983 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. at 314.  

Increased Rating

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this issue on appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The record reflects that on several occasions, the veteran 
was provided with information regarding VCAA, including in 
February 2001 and August 2006.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in August 
2006. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The present appeal derives from an original grant of service 
connection pursuant to a May 2001 rating.  The veteran has 
disputed the 10 percent disability evaluation initially 
assigned pursuant to Diagnostic Code 5257-5010.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

The veteran was afforded a VA examination in August 2000.  
Over the years, he reported increased pain in the right knee.  
He related having had seven or eight meniscal tears and three 
right knee surgeries in eleven years, the last surgery in 
1999.  Activities included martial arts.  Complaints of knee 
pain with occasional swelling were noted.  On objective 
examination, he demonstrated a normal gait.  He wore a hinged 
knee brace.  There was no pain, weakness, fatigability, 
decreased endurance or incoordination noted on examination.  
There was no tenderness to palpation or quadriceps atrophy, 
swelling, deformity or instability demonstrated.  Range of 
motion was flexion to 110 degrees and extension to 0 degrees.  
Right knee X-rays revealed very minimal degenerative changes 
in the knee joint.  

He was provided another VA examination in October 2003.  The 
veteran voiced complaints that long walks as well as stair 
steps aggravated his knee.  He also reported some medial 
right knee pain.  There was full extension of the right knee 
and mild ligamentous laxity with knee flexed to 90 degrees, 
30 degrees, and at full extension.  There was full extension 
of his right knee with pain medial right knee on acute 
flexion to about 115 degrees.  There was no joint effusion.  
An X-ray study of the right knee revealed a minimal degree of 
degenerative change.

A November 2003 MRI of the right knee revealed mild 
degenerative changes in the patellofemoral joint.  The 
ligaments were normal.  Impression was tear of the posterior 
horn of the medial meniscus and status post menisectomy.

A VA orthopedic examination was performed in September 2004.  
At the time of the examination, the veteran reported that his 
knee was not painful except if he got a treadmill.  On 
physical examination, he was observed to walk with a minimal 
limp.  He was able to squat acutely and was able to walk on 
his heels and toes without apparent problems.  The right calf 
was about 1.5 centimeters larger than the left in 
circumference.  Ligaments were intact, checked in 30 and 60 
degrees of full flexion and full extension.  His right thigh 
was 1.75 inches greater in circumference than the left-5 
inches proximal to the patella.  There was no patella femoral 
instability and no pain.  There was no joint effusion and 
McMurray test was negative.  He had full extension of the 
right knee and flexed to about 140 degrees.  The diagnosis 
was mild degenerative joint disease of the right knee; tear 
of the posterior horn of medial meniscus has been removed; 
"pain medial right knee is probably some strain of medial 
collateral ligament and possibly some tendonitis or bursitis 
of the pes anserinus."  The examiner commented that doing a 
lot of standing or walking would increase the pain and that 
the veteran gets fatigued and tired when it happens.  He has 
to rest and there is a lack of endurance.  He had no problem 
with imbalance or instability.  The examiner also commented 
that his knee would more likely become symptomatic on 
repetitive activities but it would be speculative as to the 
loss of motion.  The examiner did not observe any loss of 
motion during examination or any significant loss of muscle 
mass to indicate any significant weakened motion or movement.  

The pertinent evaluation criteria provide:
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

 
38 C.F.R. § 4.71, Plate 2 (2006)

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which instability of the knee is rated.  However, 
to give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable diagnostic codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

After review of the evidence of record, the Board finds that 
a separate 10 percent evaluation is not warranted for the 
limitation of motion of the right knee and an evaluation in 
excess of 10 percent using 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5257 (2006) is not warranted.  No appreciable knee 
instability or subluxation has been reported on any 
examination.

As noted, arthritis is rated on the basis of limitation of 
motion of the effected joint.  In this case, the veteran's 
right knee did show x-ray evidence of mild arthritis.  
However, in the September 2004 examination, the examiner 
attributed "pain medial right knee is probably some strain 
of medial collateral ligament and possibly some tendonitis or 
bursitis of the pes anserinus" but not to arthritis.  In 
addition, during VA examination in August 2000, flexion of 
the right knee was to 110 degrees.  Extension has 
consistently been reported as either full or to 0 degrees.  
There was no limitation of knee extension.  The knee 
movements were accompanied by pain at the extremes of motion.  
On the basis of the foregoing, while the veteran's knee 
condition results in some limited leg motion, as flexion was 
not nearly being limited to 60 degrees, and in the absence of 
any loss of extension, it does not warrant a separate 
compensable evaluation pursuant to either Diagnostic Code 
5260 or 5261.

The Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating the 
veteran's disability (Butts, 5 Vet. App. at 538); however, 
the rating criteria do not allow for an increased evaluation 
for his right knee disability.  As such, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 is not applicable because the veteran is 
not shown to have ankylosis of the right knee.  Further, 38 
C.F.R. § 4.71a, Diagnostic Code 5259 is not for application 
because the veteran is not found to have a service connected 
cartilage injury that resulted in frequent locking or 
effusion.  In fact the August 2000 and September 2004 VA 
examiners noted that there was no effusion in the right knee 
joint.  Finally, 38 C.F.R. § 4.71a, Diagnostic Code 5259 does 
not have an evaluation in excess of 10 percent and could not 
provide an increased rating.  Therefore, an increased rating 
using all available Diagnostic Codes under 38 C.F.R. § 4.71a 
for the veteran's right knee disability, is not applicable.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Additionally, the Board finds that there is no showing that 
the veteran's right knee disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 10 percent 
rating assigned adequately compensates the veteran for the 
severity of the knee disability.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Clear and unmistakable error having not been committed in the 
December 27, 1983 rating decision denying service connection 
for a right knee condition, the veteran's appeal is denied.

Entitlement to increased evaluation for degenerative joint 
disease of the right knee is denied. 



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


